DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a CON of 17/205,403 03/18/2021 PAT 11151652
17/205,403 is a CON of 17/020,175 09/14/2020 PAT 11023976
17/020,175 is a CON of 16/812,825 03/09/2020 PAT 10872378
16/812,825 is a CON of 16/551,878 08/27/2019 PAT 10614524
16/551,878 is a DIV of 14/561,967 12/05/2014 PAT 10445829
14/561,967 is a CON of 14/029,087 09/17/2013 PAT 10354323
14/029,087 is a DIV of 13/659,676 10/24/2012 PAT 8566225
13/659,676 is a DIV of 13/068,881 05/23/2011 PAT 8311930
13/068,881 is a DIV of 11/881,788 07/27/2007 PAT 7949596
11/881,788 has PRO 60/834,327 07/28/2006

Information Disclosure Statement
The information disclosure statement filed 08/06/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejection – 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adcock1 (Patent No.: US 7,765,137), in view of Adcock2 (Pub. No.: US 2006/0253381) and Adcock3 (Pub. No.: US 2006/0253380).
 	As per claim 1 and 14, Adcock1 teaches a system for automatically repricing electronic orders, the system comprising:
a processor operatively coupled to memory storing code, which when executed by the processor, causes the process to (see column 2 line 39-66, “…refers to a computing system having sufficient processing and memory capabilities…”; also see claim 28 and 30):
generate one or more processing engines configured to (see claim 28 and 30):
receive quotation data disseminated from one or more away market center systems and store the received quotation data in an away market best bid and offer book (see column 3 line 4-21, “The posting market center 20 may also include a quote and last sale interface 23 that interacts with the away market centers 24 to capture quote and last sale information” and “This information is stored to a best bids and offer data structure 25”);
retrieve contra-side order data that is stored in an order book (see column 3 line 4-21, “The posting market center 20 may also include an order information data structure 29 where order information is stored and a trade information data structure 30 where completed trade information is stored”);
determine that an away market quote from among the received quotation data has moved into or away from a price of the contra-side order retrieved from among the contra-side order data (see abstract, “The market center and process disclosed aggressively maintain a market center-restricted order that would normally lock or cross an away market by initially pricing the order a tick increment away from the contra side market best bid or offer and then as the away market best bid or offer moves its quotes further away from the order’s currently displayed price”; also see column 2 line 39-66); and
automatically reprice at least a portion of the contra-side order based on an extent to which said away market quote has moved into or away from the price of the contra- side order (see abstract, “The market center and process disclosed aggressively maintain a market center-restricted order that would normally lock or cross an away market by initially pricing the order a tick increment away from the contra side market best bid or offer and then dynamically re-pricing the order in increasing aggressiveness as the away market best bid or offer moves its quotes further away from the order’s currently displayed price”).
	To further support the argument that the away market best bid and offer book separate from the order book and a market maker quote book configured to store orders associated with a respective option series was known, Examiner cites Adcock2 and Adcock3 which are closely related to Adcock1.
	Adcock2 teaches generate two or more data structures, receive quotation data disseminated from one or more away market center systems and store the received quotation data in a first of the two or more data structure, and retrieve contra-side order data that is stored in a second of the two or more data structures, said contra-side order data comprising a contra-side order (see paragraph 0017).
	Adcock2 also teaches determine that an away market quote from among the received quotation data has moved into or away from a price of the contra-side order retrieved from among the contra-side order data; and automatically reprice at least a portion of the contra-side order based on an extent to which said away market quote has moved into or away from the price of the contra- side order (see paragraph 0007).
Adcock3 teaches the away market best bid and offer book separate from the order book and a market maker quote book configured to store orders associated with a respective option series (see paragraph 0150 and 0190, “the continuous engine 52 has maintained a separate order book…an internal order book 29a is shown…a combined Quote Book is shown that includes Market Maker Quotes 33 published by Market Makers 31 assigned to make markets in this issue on the posting market center 20, as well as the Best Bids and Offers on data structure 25 published by the away market centers 24”; also see Figure 1, element 25 “Best Bids and Offers and Last Sales”, element 29 “Orders”, and element 33 “Market Maker Quotes”).  Adcock3 teaches maintaining a separate order book 29 from a Best Bid and Offer data structure 25 which stores data from away markets.  In addition, there is also a separate Market Maker Quote book 33.  It appears that the claimed arrangement of separate market best bid and offer book, order book, and market maker quote book was known prior to the present application.

 	As per claim 2 and 15, Adcock1 does not explicitly teach wherein the processor executes code to further cause the one or more processing engines to: temporarily combine the retrieved contra-side order data with the received quotation data into a single consolidated list; and rank the repriced contra-side order within the single consolidated list, wherein said rank dictates a sequence of execution.
	Adcock2 teaches temporarily combine the retrieved contra-side order data with the received quotation data into a single consolidated list; and rank the repriced contra-side order within the single consolidated list, wherein said rank dictates a sequence of execution (see paragraph 0021, “the order is inserted into the posting market center’s virtual consolidated electronic order and quote book (‘internal book’) and displayed on the public order book according to the price/time priority rules”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Adcock1 with teaching from Adcock2 to include temporarily combine the retrieved contra-side order data with the received quotation data into a single consolidated list; and rank the repriced contra-side order within the single consolidated list, wherein said rank dictates a sequence of execution.  The modification would have been obvious, because it is merely applying a known technique (i.e. combining order book data with quote book data) to a known system (i.e. automatic order re-pricing system) ready to provide predictable result (i.e. so that the order data can be matched to quote data to trigger order execution).
 	As per claim 3 and 16, Adcock1 does not teach wherein the processor executes code to further cause the one or more processing engines to: execute a transaction involving the at least portion of the contra-side order after it is repriced; cancel a remaining portion of said repriced contra-side order; and delete said single consolidated list after the transaction is executed.
	Adcock2 teaches execute a transaction involving the at least portion of the contra-side order after it is repriced; cancel a remaining portion of said repriced contra-side order; and delete said single consolidated list after the transaction is executed (see FIG. 2, paragraph 0021, 0092, 0122, and 0135).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Adcock1 with teaching from Adcock2 to include execute a 
 	As per claim 4 and 17, Adcock1 teaches wherein the away market quote is associated with a specified option series maintained on the system, and wherein the contra-side order comprises an automatically repriceable order that is also associated with said specified option series (see column 2 line 39 through column 3 line 3).
 	As per claim 5 and 18, Adcock1 teaches wherein the contra-side order comprises a stand-your-ground inside limit order (see abstract, column 8 line 22-28, and column 9 line 1-15). 
As per claim 6 and 19, Adcock1 teaches wherein the processor executes code to further cause the one or more processing engines to initiate at least one of a lead market maker guarantee entitlement process, a display order process, a working order process, and a routing process (see column 1 line 56 through column 2 line 11, prior art teaches a display order process; see column 9 line 1-15, prior art teaches a routing process), and
 	wherein the one or more processing engines attempt to execute a transaction involving the stand-your-ground inside limit order via at least one of the lead market maker guarantee entitlement process, the display order process, the working order process, and the routing process, and any remaining portion of the stand-your-ground inside limit order is posted to an order book, within the second of the two or more data structures, at its repriced price (see abstract, column 8 line 22-28, and column 9 line 1-15).
 	As per claim 7 and 20, Adcock1 does not explicitly teach wherein the contra-side order comprises a sweep limit order.
	Adcock2 teaches the contra-side order comprises a sweep limit order (see paragraph 0002 and 0020, prior art teaches block trading or limit orders; block orders are sweep orders are similar as they both refer to very large amount of orders).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Adcock1 with teaching from Adcock2 to include the contra-side order comprises a sweep limit order.  The modification would have been obvious, because it is merely applying a known technique (i.e. processing sweep limit order) to a known system (i.e. automatic order re-pricing system) ready to provide predictable result (i.e. provide trading option to well-known order type).

	Adcock1 does not explicitly teach wherein the one or more processing engines attempt to execute a transaction involving the sweep limit order via at least one of the lead market maker guarantee entitlement process, the display order process, the working order process, and the routing process, and any remaining portion of the sweep limit order is posted to an order book, within the second of the two or more data structures, at its repriced price.
	Adcock2 teaches the one or more processing engines attempt to execute a transaction involving the sweep limit order via at least one of the lead market maker guarantee entitlement process, the display order process, the working order process, and the routing process, and any remaining portion of the sweep limit order is posted to an order book, within the second of the two or more data structures, at its repriced price (see paragraph 0020, 0033, and 0087-0088).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Adcock1 with teaching from Adcock2 to include the one or more processing engines attempt to execute a transaction involving the sweep limit order via at least one of the lead market maker guarantee entitlement process, the display order process, the working order process, and the routing process, and any remaining portion of the sweep limit order is posted to an order book, within the second of the two or more data structures, at its repriced price.  The modification would have been obvious, because it is merely applying a known technique (i.e. processing sweep limit order) to a known system (i.e. automatic order re-pricing system) ready to provide predictable result (i.e. provide trading option to well-known order type). 	
As per claim 9 and 22, Adcock1 does not explicitly teach wherein the contra-side order comprises an intermarket sweep limit order.
	Adcock2 teaches the contra-side order comprises a sweep limit order (see paragraph 0002, 0020, and 0033, prior art teaches block trading or limit orders; block orders are sweep orders are similar as they both refer to very large amount of orders; prior art also teaches routing orders to superior away market quotes according to the market center’s trading rules, thus making the limit order intermarket).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Adcock1 with teaching from Adcock2 to include the contra-side order comprises an intermarket sweep limit order.  The modification would have been obvious, because it is merely applying a known technique (i.e. processing sweep limit 
 	As per claim 10 and 23, Adcock1 teaches wherein the processor executes code to further cause the one or more processing engines to initiate at least one of a lead market maker guarantee entitlement process, a display order process, a working order process, and a routing process (see column 1 line 56 through column 2 line 11, prior art teaches a display order process; see column 9 line 1-15, prior art teaches a routing process)
	Adcock1 does not explicitly teach	wherein the one or more processing engines attempt to execute a transaction involving the intermarket sweep limit order via at least one of the lead market maker guarantee entitlement process, the display order process, the working order process, and the routing process, and any remaining portion of the intermarket sweep limit order is posted to an order book, within the second of the two or more data structures, at its repriced price.
	Adcock2 teaches the one or more processing engines attempt to execute a transaction involving the intermarket sweep limit order via at least one of the lead market maker guarantee entitlement process, the display order process, the working order process, and the routing process, and any remaining portion of the intermarket sweep limit order is posted to an order book, within the second of the two or more data structures, at its repriced price (see paragraph 0020, 0033, and 0087-0088).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Adcock1 with teaching from Adcock2 to include the one or more processing engines attempt to execute a transaction involving the intermarket sweep limit order via at least one of the lead market maker guarantee entitlement process, the display order process, the working order process, and the routing process, and any remaining portion of the intermarket sweep limit order is posted to an order book, within the second of the two or more data structures, at its repriced price.  The modification would have been obvious, because it is merely applying a known technique (i.e. processing sweep limit order) to a known system (i.e. automatic order re-pricing system) ready to provide predictable result (i.e. provide trading option to well-known order type). 	
 	As per claim 11 and 24, Adcock1 does not explicitly teach wherein the contra-side order comprises a reprice-and-ship inside limit order.
	Adcock2 teaches the contra-side order comprises a reprice-and-ship inside limit order (see paragraph 0002 and 0020, prior art teaches block trading or limit orders; block orders are sweep orders are similar as they both refer to very large amount of orders).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Adcock1 with teaching from Adcock2 to include the contra-side 
 	As per claim 12 and 25, Adcock1 teaches wherein the processor executes code to further cause the one or more processing engines to initiate a lead market maker guarantee entitlement process, wherein the one or more processing engines determine that the away market quote has moved into the price of the contra-side order (see column 1 line 56 through column 2 line 11, prior art teaches a display order process; see column 9 line 1-15, prior art teaches a routing process).
Adcock1 does not explicitly teach wherein the one or more processing engines attempt to execute a transaction involving the reprice-and-ship inside limit order via the lead market maker guarantee entitlement process and then routes to the away market quote that moved into its display price.
Adcock2 teaches the one or more processing engines attempt to execute a transaction involving the reprice-and-ship inside limit order via the lead market maker guarantee entitlement process and then routes to the away market quote that moved into its display price (see paragraph 0020 and 0033).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Adcock1 with teaching from Adcock2 to include the one or more processing engines attempt to execute a transaction involving the reprice-and-ship inside limit order via the lead market maker guarantee entitlement process and then routes to the away market quote that moved into its display price.  The modification would have been obvious, because it is merely applying a known technique (i.e. processing reprice-and-ship limit order) to a known system (i.e. automatic order re-pricing system) ready to provide predictable result (i.e. provide trading option to well-known order type).
 	As per claim 13 and 26, Adcock1 teaches wherein if the one or more processing engines determine that the away market quote has moved away from the price of the contra-side order, the reprice comprises a price that is more aggressive than the price of the contra-side order, and if the one or more processing engines determine that the away market quote has moved into the price of the contra-side order, the one or more processing engines determine whether the contra-side order needs to be priced less aggressively, and upon determining that the contra-side order does need to be priced less aggressively, reprice said contra-side order to have less aggressive price (see column 7 line 15-42 and column 14 line 49 through column 15 line 10).


Response to Remarks
	Double Patenting
	Examiner withdraws the double patenting rejection in response to Applicant’s submission of Terminal Disclaimer filed on 02/28/2022.

	Rejection under 35 U.S.C 101
Applicant’s arguments, see Remarks, filed on 02/28/2022, with respect to rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-26 under 35 U.S.C. 101 has been withdrawn. 

Rejection under 35 U.S.C 103
Independent claims 1 and 14 are amended to specify “the away market best bid and offer book separate from the order book and a market maker quote book configured to store orders associated with a respective options series”.  During the updated search, Examiner found a prior art, Adcock3 (Pub. No.: US 2006/0253380), which shares some but not all inventors with the present application and is assigned to different assignee (i.e. Archipelago Holdings, Inc.) and has an earlier filing date.
Adcock3 teaches maintaining a separate order book 29 from a Best Bid and Offer data structure 25 which stores data from away markets.  In addition, there is also a separate Market Maker Quote book 33 (see paragraph 0150 and 0190; also see Figure 1, element 25 “Best Bids and Offers and Last Sales”, element 29 “Orders”, and element 33 “Market Maker Quotes”).  It appears that the claimed arrangement of separate market best bid and offer book, order book, and market maker quote book was 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2022